Citation Nr: 9902743	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for nerve and muscle disability of the right 
hand as a result of surgical treatment by the Department of 
Veterans Affairs.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for nerve and muscle disability of the left 
hand and left arm as a result of surgical treatment by the 
Department of Veterans Affairs.

3.  Entitlement to an increased evaluation for scarring and 
loss of sensation of the face, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
scarring of the right hand and forearm for the period October 
10, 1989, through November 3, 1997, evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased evaluation for residuals of 
scarring of the right hand and forearm for the period 
commencing November 4, 1997, evaluated as 30 percent 
disabling.  

6.  Entitlement to an increased evaluation for residuals of 
scarring of the left hand and forearm for the period October 
10, 1989, through November 3, 1997, evaluated as 10 percent 
disabling.

7.  Entitlement to an increased evaluation for residuals of 
scarring of the left hand and forearm for the period 
commencing November 4, 1997, evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to December 
1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 1994 and March 1998 by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 1997, the 
Board remanded this case to the RO for further development of 
the evidence and adjudication of additional claims.  The case 
was returned to the Board in September 1998.

In the remand of September 1997, the Board referred to the RO 
for adjudication the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the left biceps as a result of VA surgical 
treatment.  That claim has not been adjudicated and is again 
referred to the RO for appropriate action.

The veteran's increased rating claims will be addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  VA surgical excision of lesions on the right hand in the 
1980s resulted in nerve and muscle damage to the right hand. 

2.  VA surgical excision of lesions on the left hand and arm 
in the 1980s resulted in nerve and muscle damage to the left 
hand and left arm.  


CONCLUSIONS OF LAW

1.  The veteran suffers from  nerve and muscle disability of 
the right hand as a result of VA surgical treatment.  
38 U.S.C.A. §§ 1151, 5107 (West 1991). 

2.  The veteran suffers from nerve and muscle disability of 
the left hand and left arm as a result of VA surgical 
treatment.  38 U.S.C.A. §§ 1151, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims of 
entitlement to compensation for nerve and muscle disability 
of the upper extremities as a result of VA surgical treatment 
are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).  

Title 38, United States Code, § 1151, provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed his claims 
prior to October 1, 1997, the only issue before the Board is 
whether he has suffered additional disability of the right 
hand, left hand, and left arm as a result of VA surgical 
treatment.  

The record discloses that in October 1980 the veteran was 
seen at a VA Medical Center for evaluation of lesions on his 
hands and forearms.  Lesions on the right hand and left 
forearm were excised, and, in November 1980, on pathological 
examination of biopsied tissue, the diagnosis was squamous 
cell carcinoma.  Thereafter, the veteran underwent multiple 
biopsies of lesions on his upper extremities, and a VA 
pathologist repeatedly diagnosed squamous cell carcinoma.  
The last such diagnosis was in October 1985.  

In October 1986, the VA pathologist was presented with tissue 
excised from the veteran's right hand, right arm, and right 
temple.  She consulted John C. Maize, M.D., who is board-
certified in dermatology and dermatopathology, and who was 
Chairman of the Department of Dermatology at the Medical 
University of South Carolina.  Dr. Maize and the VA 
pathologist reported a diagnosis of lupus erythematosus.

In the rating decision of November 1994, the RO conceded that 
the diagnoses of squamous cell carcinoma rendered by the VA 
pathologist from November 1980 to October 1985 had been 
incorrect.  That finding was based on reports by Dr. Maize, a 
VA dermatologist, and the Armed Forces Institute of 
Pathology, and is the law of this case.  

In October 1989, Dr. Maize reported that the veteran was 
suffering weakness of the right hand secondary to excisions 
and skin grafting performed by VA surgeons.  

At a VA examination in December 1989, range of motion of all 
fingers was full, there was no pain in the joints of the 
hands, and X-rays of the hands were negative for 
abnormalities.  

In May 1990, Dr. Maize reported that the veteran had been 
under his care since February 1988 and that VA surgeries had 
caused loss of function of his right hand.  

In May 1991, James L. Price, Jr., M.D., a private orthopedic 
specialist, reported that the veteran had sensory loss over 
the graft sites on his hands and significant weakness of grip 
strength, bilaterally.

In July 1995, Dr. Maize reported that the VA surgical 
procedures in the 1980s had resulted in nerve damage, 
impaired sensation, and impaired muscle function of both 
hands.

In December 1996, the veteran stated that, when he reported 
for the VA examination in December 1989, the physician told 
him that he was a resident and knew little about nerves and 
muscles.

In the remand of September 1997, the Board requested that a 
VA examiner offer an opinion as to the etiology of nerve and 
muscle damage of the hands, if found.  The veteran underwent 
VA examination in November 1997.  After noting the veterans 
medical history and examining the veteran, the VA examiner 
found the veteran's hands to be completely insensate.  The 
examiner stated that he was not sure whether this was due to 
the surgical procedures themselves, to multiple treatments 
the veteran has had, or to multiple injuries.  Marled 
limitation of motion was reported secondary most likely to 
scarring as well as disuse.  

The November 1997 VA examination clearly shows complete 
insensate hands, although the examiner was unable to clearly 
set forth an etiology.  Various other medical records appear 
to show some muscle impairment as well.  In view of the 
nature of the VA surgical procedures in question and the 
various medical reports, including those of Drs. Maize and 
Price, the Board believes that there is an equipoise of the 
positive and negative evidence so as to warrant entitlement 
to compensation under 38 U.S.C.A. § 1151 for nerve and muscle 
disability of the right hand, left hand, and left arm.  38 
U.S.C.A. § 5107(b). 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
nerve and muscle disability of the right hand as a result of 
surgical treatment by the Department of Veterans Affairs is 
warranted.  Compensation under the provisions of 38 U.S.C.A. 
§ 1151 for nerve and muscle disability of the left hand and 
arm as a result of surgical treatment by the Department of 
Veterans Affairs is warranted.  To this extent, the appeal is 
granted.  


REMAND

In light of the decision of the Board on the veteran's claims 
for compensation under 38 U.S.C.A. § 1151 for nerve and 
muscle damage of the upper extremities, his claims for 
increased evaluations for disability of the upper extremities 
should again be reviewed and considered by the RO.

With regard to the veteran's claim for an increased 
evaluation for scarring and loss of sensation of the face, 
the Board notes that ratings under Diagnostic Code 7800 of 
VA's Schedule for Rating Disabilities, pertaining to 
disfiguring scars of the head, face, or neck, are based on 
the extent of disfigurement.  In the remand of September 
1997, the Board directed that color photographs of the 
veteran's scars be taken as part of a VA examination.  
However, such photographs were not taken at the VA 
examination in November 1997.  The United States Court of 
Veterans Appeals has held that a remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268-
271 (1998).  The Board, therefore, finds that the issue of 
entitlement to an increased rating for scarring and loss of 
sensation of the face must be remanded for further 
development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a dermatological and 
neurological examination of his face by 
appropriate specialists.  The examiners 
should determine the current severity of 
scarring and loss of sensation of the 
face.  Color photographs of the scarred 
areas of the face should be taken and 
attached to the examination report.

2.  After completion of the above and any 
additional development on the remaining 
issues as deemed necessary by the RO, the 
RO should review the expanded record and 
determine whether the veterans claims 
set forth as issues 3, 4, 5, 6, and 7 on 
the first page of this decision can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review. 

The purpose of this remand is to afford the veteran due 
process of law.  The veteran is free to submit additional 
evidence in support of his claim.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs
Board of Veterans Appeals NOTICE

We have enclosed a copy of the Board of Veterans Appeals (BVA) decision in 
your appeal.  This is the final decision for all issues either allowed, 
denied, or dismissed by the BVA in the Order section of the decision.  
A remand section may follow the Order, but a remand is not a final 
decision.  The advice below only applies to issues that were allowed, 
denied, or dismissed in the Order.
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVAs decision.  If you are not satisfied with the BVAs decision on any or 
all of the issues allowed, denied, or dismissed, you have three options:
(1)  Motion for Reconsideration:  You can file a motion asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  There is no time limit for filing a motion for reconsideration.
(2)  Appeal to the United States Court of Veterans Appeals:  If this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988, you have the right to appeal it to the United States Court of 
Veterans Appeals (the Court).  A Notice of Appeal must be filed with the 
Court within 120 days from the date of mailing of the notice of the BVAs 
decision.  The date of mailing is the date that appears on the face of the 
enclosed BVA decision.  The Courts address is:  The United States Court of 
Veterans Appeals, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  
You may obtain information about the form of the Notice of Appeal, the 
procedure by which you may file your Notice of Appeal with the Court, the 
filing fee, and other matters covered by the Courts rules directly from 
the Court.  You must also mail a copy of the Notice of Appeal to the VA 
General Counsel (027), 810 Vermont Avenue, NW, Washington, DC 20420.  
However, this does not take the place of the Notice of Appeal you must file 
with the Court.  Filing a copy of your Notice of Appeal with the General 
Counsel, the Board, or any other VA office WILL NOT protect your right of 
appeal to the Court.
(3)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You can do one or any combination of the above three things, but filing a 
concurrent Notice of Appeal with the Court and a motion for reconsideration 
with the Board may delay your case because of jurisdictional conflicts.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that if we receive your motion for reconsideration within 120 days 
from the date we mailed you the enclosed decision you will still be able to 
file a Notice of Appeal with the Court within a period of 120 days from the 
date that the Board mails you either notice that it has denied your motion 
or notice of its decision on reconsideration.  If you file a Notice of 
Appeal with the Court before you file a motion for reconsideration with the 
BVA, the BVA will not be able to consider your motion without the Courts 
permission.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a service organization), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a notice 
of disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
DEC 
1997 
(RS)  
 4597




- 1 -


